              Case 1:16-cr-00398-PAE Document 140
                                              141 Filed 07/01/20
                                                        07/02/20 Page 1 of 1
                                                                           2




                                                                                             
                                                   July 1, 2020
VIA ECF
Honorable Paul A. Engelmayer
United States District Judge                                 Re:   Sajmir Alimehmeti
Southern District of New York                                      16 Cr. 398 (PAE)
40 Foley Square
New York, NY 10007

Dear Judge Engelmayer:

       We write to request an addition redaction to Mr. Alimehmeti’s Presentence Investigation
Report (“PSR”). The government consents to this application.

        At Mr. Alimehmeti’s sentencing, counsel requested – and the Court approved – the
redaction of the unproven allegations contained in paragraph 81 of the PSR. Consistent with
those redactions, we respectfully request that the same allegations be redacted from the first
paragraph of the “Justification” section of the PSR, and that the section be modified so that it
reads as follows1:

           The defendant stands before the Court having pled guilty to one count of
           Providing Material Support or Resources to a Foreign Terrorist Organization and
           one count of False Statement in an Application for a Passport in Order to
           Facilitate an Act of International Terrorism. This represents the third known
           criminal conviction for this 24-year-old defendant. When he was 16 years of age
           he was convicted of a robbery, wherein he and another individual assaulted and
           removed property from the victim. At the same age he was also convicted of the
           misdemeanor offenses of Assault in the Third Degree, Forcibly Touching and
           Public Lewdness. He served about a year of imprisonment on these cases and was
           paroled in August 2013. His parole supervision ended in August 2014, and the
           instant offense commenced a month later.

           Thank you for your kind consideration of this request.

                                                     Respectfully submitted,

                                                       /s/

                                                     Susan G. Kellman
                                                     Sarah Kunstler
                                                     Attorneys for Sajmir Alimehmeti

CC:        AUSA Emil Bove, AUSA George Turner


 The proposed changes appear in italics.
Case 1:16-cr-00398-PAE Document 141 Filed 07/02/20 Page 2 of 2

The Court grants this request and directs that the PSR be modified accordingly.
The Clerk of Court is requested to terminate the motion at Dkt. No. 140.

                                           7/2/2020

                                  SO ORDERED.

                                                      
                                              __________________________________
                                                    PAUL A. ENGELMAYER
                                                    United States District Judge
